Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22      Desc
                         Main Document    Page 1 of 7
  1   Jenelle C. Arnold (SBN 284531)
      JArnold@aldridgepite.com
  2   Joseph C. Delmotte (SBN 259460)
      jdelmotte@aldridgepite.com
  3   ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
  4   P.O. Box 17933
      San Diego, CA 92177-0933
  5   Telephone: (858) 750-7600
      Facsimile: (619) 590-1385
  6
      Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
  7                LEHMAN MORTGAGE TRUST MORTGAGE PASS-THROUGH
                   CERTIFICATES, SERIES 2007-8
  8

  9
                            UNITED STATES BANKRUPTCY COURT
 10
                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 11
      In re                                     Case No. 2:18-BK-17178-VZ
 12
      MARIA GUADALUPE CASTRO DBA                Chapter 13
 13   RED’S DETAIL,
                                                STIPULATION FOR ADEQUATE
 14                                             PROTECTION RE SECTION 362 STAY
 15                Debtor(s).                   DATE: No Hearing Scheduled
                                                TIME:
 16                                             CTRM:
 17                                             255 East Temple Street
                                                Los Angeles, CA 90012
 18

 19 /././
 20 /././

 21 /././

 22 /././

 23 /././

 24 /././

 25 /././

 26 /././

 27 /././

 28 /././



                                          - 1 -
Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22   Desc
                         Main Document    Page 2 of 7
Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22   Desc
                         Main Document    Page 3 of 7
Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22   Desc
                         Main Document    Page 4 of 7
Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22   Desc
                         Main Document    Page 5 of 7
Case 2:18-bk-17178-VZ   Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22   Desc
                         Main Document    Page 6 of 7
        Case 2:18-bk-17178-VZ                    Doc 61 Filed 05/06/21 Entered 05/06/21 08:24:22                                      Desc
                                                  Main Document    Page 7 of 7



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                        4375 Jutland Drive, Suite 200
                                                              P.O. Box 17933
                                                         San Diego, CA 92177-0933

A true and correct copy of the foregoing document entitled: STIPULATION FOR ADEQUATE PROTECTION RE:
SECTION 362 STAY will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 6,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Nancy K Curry (TR) TrusteeECFMail@gmail.com (Chapter 13 Trustee)
       Scott Kosner tyson@tysonfirm.com (Debtor’s Attorney)
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov (US Trustee)


2. SERVED BY UNITED STATES MAIL: On May 6, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

PRESIDING JUDGE
Honorable Vincent P. Zurzolo                                                    DEBTOR
United States Bankruptcy Court                                                  Maria Guadalupe Castro
Central District of California                                                  10417 Mcnerney Ave
255 E. Temple Street, Suite 1360 / Courtroom 1368                               South Gate, CA 90280
Los Angeles, CA 90012


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 6, 2021       Michael W. Leewright                                                        MICHAEL W. LEEWRIGHT
 Date                     Printed Name                                                         Signature




        This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                         Page 2                   F 9021-1.2.BK.NOTICE.LODGMENT
